IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
KIMBERLI HIMMEL, ) CASE NO. 5:17 CR 120
Petitioner, )
v. JUDGE DONALD C. NUGENT
UNITED STATES OF AMERICA,
Respondent. MEMORANDUM OPINION

This matter is before the Court on Petitioner’s Motion under 28 U.S.C. § 2255 to Vacate,
Set Aside, or Correct Sentence by a Person in Federal Custody. (ECF #40). Petitioner, Kimberli
E. Himmel, pled guilty to 18 counts of bank fraud, in violation of 18 U.S.C. § 1344, and one
count of theft of government fraud, in violation of 18 U.S.C. § 641. (ECF #3). This Court
sentenced Ms. Himmel to 60 months in custody, three years of supervised release, and
$2,479,248.00 in restitution. (ECF #15). Ms. Himmel now alleges ineffective assistance of
counsel. (ECF #40). This Court ordered Ms. Himmel to show cause for her Motion, and Ms.
Himmel has not filed since. (ECF #42). The Government filed a timely response. (ECF #43). For
the reasons set forth below, Petitioner’s § 2255 Motion is DENIED. .

Law

A petitioner that moves to vacate, set aside, or correct a sentence pursuant to 28 U.S.C. §
2255 must demonstrate that: (1) “the sentence was imposed in violation of the Constitution or
the laws of the United States,” (2) “the court was without jurisdiction to impose such sentence,”
(3) “the sentence was in excess of the maximum authorized by law,” or (4) the sentence is

“otherwise subject to collateral attack.” Hill v. United States, 368 U.S. 424, 426-427 (1962). A
petitioner arguing that her counsel was constitutionally ineffective must prove that the counsel
performed inadequately and prejudice resulted from the inadequate performance. Strickland v.
Washington, 466 U.S. 668, 687 (1984). If counsel’s performance was adequate and competent,
then the challenge of ineffective counsel is unsuccessful. Coe v. Bell, 161 F.3d 320, 342 (6" Cir.
1998). The court presumes competence of the defense attorney if there is no proof of
unreasonable representation according to prevailing professional norms and sound strategy.
Kimmelman v. Morrison, 477 U.S. 365, 384 (1986).

Application

Here, Ms. Himmel’s counsel is presumed competent, and there is no evidence to rebut
the presumption of competency to prove that counsel was ineffective. Instead, the record shows
that counsel soundly and reasonably represented Ms. Himmel.

In her 28 U.S.C. § 2255 Motion, Ms. Himmel alleges her attorney lied to her and enticed
her to sign the plea agreement. (ECF #40). However, Himmel swore before this Court that her
plea was “knowingly [and] voluntarily.” (ECF #25). Himmel’s original statement at the plea
hearing contradicts the allegation in her motion and is conclusive as to truth and accuracy. See
United States v. Goodloe, 393 Fed. Appx. 250, 255 (6th. Cir. 2010) (“A defendant’s statements
at a plea hearing should be regarded as conclusive [as to the truth and accuracy] in the absence
of a believable, valid reason justifying a departure from the apparent truth of those statements.”).

Additionally, Ms. Himmel challenges the sentence because her counsel allegedly failed
to adequately argue for a lesser sentence due to her poor health and that the court did not take her
health into consideration for sentencing. The transcript from the October 31, 2017 plea hearing
indicates that counsel strongly argued for a two-level reduction based on Himmel’s medical
condition and this Court considered Himmel’s health in sentencing. (ECF #25). Specifically, this

2
Court decided, “I don’t think that your physical condition is anything other than what can be
certainly attended to at the Bureau of Prisons, so that’s not a reason to vary downward at all.”
(ECF #25, pg. 309). After, defendant’s counsel objected to the non-application of a downward
variance for health. (ECF #25, pg. 312). Ms. Himmel’s counsel represented her interests soundly
and reasonably, and the court’s decision to deny a downward departure does not evidence

ineffective counsel.
Conclusion

For the reasons set forth above, Petitioner's Motion under 28 U.S.C. § 2255 to Vacate,
Set Aside, or Correct Sentence is DENIED. There is no basis upon which to require a hearing on
Petitioner’s Motion. Accordingly, Petitioner’s request for a hearing is DENIED.

The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision
could not be taken in good faith, and there is not basis upon which to issue a certificate of

appealability. 28 U.S.C. § 2253(c); FED. R. APP. 22(b).

IT IS SO ORDERED. nul Nauk
? i \

DONALD C. NUGENT
¥ 1 ( United States District Ju

 

DATE:
